Opinion by
Tilson, J.
In accordance with stipulation of counsel filet lace articles similar to those the subject of United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), Normandy lace articles like those passed upon in United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40), and embroidered bedspreads, tidies, and other articles similar to those the subject of Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) were held dutiable at 75 percent under paragraph *4771430 as claimed. Artificial flowers were held dutiable at 60 percent under paragraph 1419 on the authority of Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473).